Citation Nr: 0801127	
Decision Date: 01/11/08    Archive Date: 01/22/08

DOCKET NO.  05-37 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.	Entitlement to service connection for right knee 
disability. 

2.	Entitlement to service connection for right ankle 
disability. 


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady 


ATTORNEY FOR THE BOARD

Sylvia N. Albert, Associate Counsel 




INTRODUCTION

The veteran had active service from September 1976 until 
April 1978. 

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from a June 2004 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in St. Louis, 
Missouri.  The Board notes that the veteran's claim folder 
was thereafter transferred to his local RO in Wichita, 
Kansas. 

The Board also notes that in March 2006 the veteran's 
representative requested an extension of time to submit 
additional evidence in support of the veteran's claim.  The 
request was granted and the representative was informed in 
April 2006 that she had 30 days to submit additional 
evidence.  She was also notified that, if the Board did not 
receive additional evidence within the time allowed, 
appellate review would resume.  The record does not 
demonstrate that the Board has received any additional 
evidence from the veteran or his representative and, as the 
time allotted has passed, the Board now resumes appellate 
review. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA 
to assist a claimant in obtaining evidence necessary to 
substantiate a claim for a benefit under a law administered 
by VA.  38 U.S.C.A. § 5103A.  This duty to assist includes 
the requirement that VA make reasonable efforts to acquire 
relevant records that the claimant adequately identifies and 
authorizes VA to obtain.  

Following a review of the claims file, the Board finds that 
further development is required under the VCAA regarding the 
veteran's claims.  Specifically, the veteran submitted two 
different VA Forms 21-4142, authorizing the release of 
medical information to VA.  The first, submitted February 
2005, identified 3 physicians who had treated the veteran in 
2004; specifically Drs. Sales, Gravino, and Lange.  In May 
2005, the veteran submitted an additional VA Form 21-4142, 
once again consenting to the release of medical information 
by Dr. Gravino to VA.  The record does not reflect that the 
medical evidence identified has been requested by VA.  As 
this evidence may assist the veteran in substantiating his 
claim, the Board finds that a reasonable effort should be 
made to obtain it.  See 38 U.S.C.A. § 5103A(b).

A decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the appellant has 
not been provided with notice of the type of evidence 
necessary to establish a disability rating or the effective 
date in the event of award of any benefit sought on appeal.  
As such matters are involved in the present appeal, the 
veteran must be given proper notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), that informs him that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded, 
including an explanation as to the type of evidence that is 
needed to establish both a disability rating and an effective 
date.


Accordingly, the case is REMANDED for the following action:

1.	Send the veteran a corrective VCAA notice 
for the issues of entitlement to service 
connection for right ankle disability and 
right knee disability under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information and evidence needed to 
establish both a disability rating and an 
effective date in the event service 
connection for any disability at issue is 
awarded, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

2.	Contact the veteran and request that he 
provide all pertinent evidence regarding 
treatments and/or examinations by Drs. 
Sales, Gravino, and Lange for right knee 
and ankle disabilities.  If these reports 
are not in the veteran's possession, the 
veteran should provide the dates and places 
of treatment on provided VA Forms 21-4142, 
Authorization and Consent to Release 
Information.  After securing any necessary 
authorization or medical releases, request 
and associate with the claims file legible 
copies of the veteran's complete treatment 
reports from all sources identified.  

3.	After the above referenced medical 
records are obtained, then request a VA 
examination to ascertain the etiology of 
the veteran's current right knee and ankle 
disabilities.  The claims file must be made 
available to the examiner for review, and 
the examination report should reflect that 
such review was accomplished.  All 
appropriate tests and studies should be 
conducted, and any consultations deemed 
necessary should be accomplished.  The 
examiner should also provide an opinion as 
to whether it is at least as likely as not 
(50 percent probability or greater) that 
any current right knee and ankle 
disabilities are etiologically related to 
the veteran's active military service.  Any 
opinions expressed by the examiner must be 
accompanied by a complete rationale.

4.	After completing the above action, and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the preceding 
paragraphs, the veteran's claims should be 
readjudicated.  If any benefit sought on 
appeal remains denied, the veteran and his 
representative should be issued a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.  Thereafter, the case 
should be returned to the Board as 
appropriate.


The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



